Citation Nr: 1539646	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  12-29 048	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for the residuals of a maxillary osteotomy with autogenous rib graft.


REPRESENTATION

Veteran represented by:	Leslie D. Gaines, Attorney


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1978 to January 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of entitlement to service connection for the residuals of a maxillary osteotomy with autogenous rib graft is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran has current hemorrhoids as a result of his active military service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for hemorrhoids have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran was diagnosed as having internal hemorrhoids during service in August 1995 after seeking treatment for rectal bleeding.  The Veteran continued to seek treatment for the condition during service and after his separation from service.  In March 2001, a private physician confirmed the prior diagnosis and attributed the Veteran's rectal bleeding to internal hemorrhoids.  A July 2010 VA examiner also diagnosed the Veteran as having hemorrhoids, although he did not specifically indicate whether the hemorrhoids were internal or external.  Thus, it appears from the record that the Veteran has continuously experienced hemorrhoids since the initial diagnosis in service.  

The Board acknowledges the July 2010 examiner determined it is less likely than not that the Veteran's currently diagnosed hemorrhoids are related to service, stating there was no evidence of hemorrhoids in service.  However, the Board gives this opinion no probative value because it is based on an incorrect factual premise, as the Veteran's service treatment records clearly indicate he was treated for hemorrhoids during service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (indicating an opinion based on an incorrect factual premise has no probative value).  Further, the July 2010 examiner failed to comment on or discuss the relevance of the Veteran's continued treatment for hemorrhoids after separation from service.  

Ultimately, the evidence establishes entitlement to service connection for hemorrhoids is warranted.  The Veteran has a current diagnosis for hemorrhoids.  This condition first manifested in service, and his treatment records indicate he has continuously sought treatment for hemorrhoids since the initial diagnosis, both in service and after his separation from service.  The only evidence that suggests this condition is not related to service is a medical opinion that is based on an erroneous and incomplete review of the record.  Any remaining doubt must be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Thus, the requirements for entitlement to service connection for hemorrhoids have been established.  

ORDER

Entitlement to service connection for hemorrhoids is granted.  


REMAND

The Veteran seeks entitlement to service connection for the residuals of a maxillary osteotomy with autogenous rib graft.  The Veteran underwent this procedure in April 1978, approximately four months after entering active service.  The AOJ denied service connection for the residuals of the procedure on the basis that the procedure was intended to ameliorate a congenital or developmental defect.  However, the record does not include sufficient evidence to support the AOJ's decision.  

First, there is no competent medical evidence to support the determination that the Veteran's condition before the maxillary osteotomy with autogenous rib graft was a congenital or developmental defect, as opposed to a congenital or acquired disease.  While the Veteran was provided a jaw examination in July 2010, the examiner did not specifically state whether the underlying condition that the procedure addressed was a defect or a disease.  This condition was not noted on the Veteran's January 1978 entrance examination, so medical evidence is necessary to determine whether the presumption of soundness applies or is rebutted.  See Quirin v. Shinseki, 22 Vet. App 390, 395 (indicating medical evidence is necessary to determine whether a condition can properly be classified as a defect).

Second, although congenital or developmental defects, as well as the usual effects of medical and surgical treatment in service to correct such defects, are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes, service connection may nevertheless be granted due to their aggravation as a result of a superimposed disease or injury.  See 38 U.S.C.A. §§ 1110, 1111, 1131; 38 C.F.R. §§ 3.303(c), 3.306(b); VAOPGCPREC 82-90 at 40; see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995).  The Veteran has consistently complained of jaw pain since the maxillary osteotomy.  He has also complained of additional disability related to the scar that resulted from the rib graft.  Although July 2010 examiners confirmed the Veteran's subjective complaints of jaw pain and scarring, they did not address whether the effects of these residuals go beyond the usual effects of medical and surgical treatment, to the extent that they resulted in a superimposed disease or injury, which would be necessary to establish service connection if it is determined that the maxillary osteotomy with autogenous rib graft corrected a congenital or developmental defect.  The Board is prohibited from exercising its own independent judgment to resolve this type of medical question.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  As there is inadequate information to make an informed decision in this regard, a medical opinion is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Request an addendum from the July 2010 examiner who conducted the Veteran's jaw examination.  

The examiner must first specifically address whether the April 1978 maxillary osteotomy with autogenous rib graft was intended to correct or ameliorate a congenital or developmental defect, as opposed to a congenital disease.

If it is determined that the procedure was intended to correct or ameliorate a congenital or developmental defect, the examiner must state whether it is at least as likely as not that the procedure resulted in a superimposed disease or injury that produces additional disability beyond the expected residuals of the procedure, to include, but not limited to, the Veteran's complaints of jaw pain.

If it is determined that the maxillary osteotomy with autogenous rib graft was intended to correct or ameliorate a congenital disease, the examiner must state whether the disease clearly and unmistakably pre-existed service, and whether it was clearly and unmistakably not aggravated beyond the normal progression of the disease during service.

The examiner should provide reasons for all opinions.  If the examiner cannot provide any requested opinion without resort to speculation, he or she should state whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided.

If the July 2010 examiner is unavailable, the Veteran must be scheduled for a new examination to obtain the requested opinions.  All indicated tests and studies must be performed, and the claims folder must be reviewed by the examiner in conjunction with the examination.

2.  Request an addendum from the July 2010 examiner who examined the scar of the right side of the Veteran's trunk.

The examiner must specifically state whether it is at least as likely as not that the Veteran has any disabling effects from the right trunk scar that go beyond the expected residuals of a rib graft surgery.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


